Citation Nr: 0734655	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that granted service connection 
for generalized anxiety disorder and assigned a 30 percent 
rating effective January 29, 2001.  The veteran timely 
perfected an appeal for a higher initial rating.  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  A 
transcript of the hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, since 
January 29, 2001, his generalized anxiety disorder has 
manifested in flattened affect; panic attacks more frequently 
than once a week; difficulty in understanding complex 
commands; impairment of short-term memory; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.130, Diagnostic Codes 9400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, including the need to submit current 
medical evidence of his disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The claim was last 
readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, given the favorable nature of the 
decision below, any question as to an appropriate disability 
rating or effective date is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, VA 
examination reports, and hearing testimony.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's generalized anxiety disorder has been rated as 
30 percent under Diagnostic Code 9400, 38 C.F.R. § 4.130 
(2007).  The following evaluations are assignable under this 
code:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants 30 
percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

After review, the Board finds that a higher initial rating of 
50 percent is warranted for the veteran's generalized anxiety 
disorder.  In support of this finding, the Board notes the 
following evidence of record.

A July 2001 VA examination report reflects a history of panic 
attacks as frequent as one or more per day though currently 
he has them only when he is around people who make him feel 
paranoid.  Symptoms included nervousness and sleep problems, 
and examination showed anxious affect and mood, 
suspiciousness, and some problems with short-term memory, but 
fair insight and judgment.  The diagnosis was that of a panic 
disorder.  The GAF score was estimated as 45 to 50.

An August 2001 private medical record reflects that the 
veteran's anxiety was much better.

An October 2001 VA examination report shows a constricted 
affect, depressed and anxious mood and suspiciousness, but 
intact memory for recent and remote events.  Psychological 
testing showed a tendency to exaggerate symptoms.  The 
diagnosis was that of generalized anxiety disorder.  The GAF 
score was estimated as 45.

A February 2002 private medical record reflects significant 
problems with sleep, memory, functioning at home, 
relationships, depression, panic attacks, visual 
hallucinations and delusions of people reading his mind.

An April 2002 VA examination report reflects anxiety and poor 
insight, but fair judgment.  The veteran focused almost 
entirely on how he had been mistreated by the military and 
VA, and he was unable to focus for any length of time on 
other subjects.  Psychology testing was invalid due to over-
reporting of symptoms.  The examiner provided no Axis I 
diagnosis; instead, a diagnosis of paranoid personality was 
provided and the GAF was estimated as 50 due to the 
personality disorder.

VA treatment notes from March 2002 to August 2004 reflect 
anxiety, depression, a blunted affect and a GAF score of 45.

A June 2005 VA examination report reflects complaints of 
anxiety, sleep problems, panic attacks, frequent depressed 
feelings and low energy.  Examination showed a constricted 
affect, anxious mood and limited insight and judgment.  The 
diagnosis was that of generalized anxiety disorder and the 
GAF score was estimated as 45.

A February 2006 VA treatment note reflects complaints of 
anxiety, panic attacks, impaired memory, disturbed mood, an 
inability to focus on commands and difficulty with complex 
instructions.  The diagnosis was that of generalized anxiety 
disorder and the GAF score was estimated as 40 to 45.

Initially, the Board notes that the veteran has been assigned 
GAF scores ranging mostly from 41 to 50, which indicate 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  Additionally, the 
veteran exhibits symptoms reflective of both the 30 percent 
and 50 percent criteria.  Resolving all reasonable doubt in 
favor of the veteran, since January 29, 2001, his generalized 
anxiety disorder has manifested in flattened affect; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short-term 
memory; impaired judgment; and disturbances of motivation and 
mood.  Thus, an initial rating of 50 percent is warranted.  

A higher 70 percent rating is not warranted because the 
veteran's disability is not reflective of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  With respect to whether 
the veteran has an inability to establish and maintain 
effective relationships, the October 2001 VA examination 
noted the veteran attends church every Sunday and he was 
accompanied by a girlfriend to the examination.  The February 
2002 VA examination also noted the veteran had a girlfriend.  

Although the record suggests that the veteran may have 
difficulty in adapting to stressful circumstances, his 
overall disability picture fails to meet the criteria of a 70 
percent rating.  Moreover, the October 2001 and February 2002 
examination note the veteran has a severe paranoid 
personality disorder which impairs his functioning both 
socially and economically.

The Board notes that the February 2002 private medical record 
notes visual hallucinations and delusions.  However, previous 
and subsequent medical records are negative for these 
complaints.  Thus, the record fails to show that the veteran 
has persistent delusions or hallucinations consistent with 
the criteria of a 100 percent rating.  Even if the veteran 
were experiencing persistent delusions or hallucinations, his 
overall disability picture fails to meet the other criteria 
for a 100 percent rating.

The Board has considered whether the veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  

The Board notes a November 2001 letter from the veteran's 
private physician that states that the veteran cannot sustain 
any kind of gainful employment and that, even without all of 
the difficulties the veteran has had from chronic back 
problems, his psychiatric problems alone impair his ability 
to function.  The same physician states in an April 2002 
letter that the veteran cannot adequately function at any 
kind of job.  However, the physician does not state that the 
veteran's generalized anxiety disorder markedly interferes 
with employment.  Moreover, VA examinations during that time 
frame noted the veteran's severe personality disorder 
impaired his ability to function both economically and 
socially.  Further, personality testing during that time 
frame found symptom over reporting.  Finally, at a June 2005 
VA examination, the veteran stated that he had not worked in 
the past few years due to his back problems.  

Similarly, in an April 2006 correspondence, he stated that he 
cannot work due to all of the medications he is taking.  
However, the record shows that he is on numerous medications 
for his nonservice-connected back disorder.  

Thus, the Board finds that the veteran's service-connected 
generalized anxiety disorder, in and of itself, has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  





ORDER

An initial rating of 50 percent for generalized anxiety 
disorder is granted, subject to the regulations governing the 
award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


